 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No. 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorneys for Defendant
 7 Granemore Street Trust
 8
                                   UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10
11   BANK OF AMERICA, N.A., AS SUCCESSOR                  CASE NO.: 2:16-cv-02723-APG-EJY
     BY MERGER TO BAC HOME LOANS
12   SERVICING, LP FKA COUNTRYWIDE
     HOME LOANS SERVICING, LP,
13                                                        STIPULATION AND ORDER TO EXTEND
                               Plaintiff,                 TIME FOR GRANEMORE STREET
14   vs.                                                  TRUST TO FILE ITS REPLY TO BANK
                                                          OF AMERICA, N.A.’S OPPOSITION TO
15   TRAVATA AND MONTAGE AT                               THEIR MOTION FOR SUMMARY
     SUMMERLIN CENTRE HOMEOWNERS                          JUDGMENT [ECF 66]
16   ASSOCIATION; NEVADA ASSOCIATION                                 (Third Request)
     SERVICES, INC.; GRANEMORE STREET
17   TRUST,

18                             Defendants.

19
20         Defendant, Granemore Street Trust, defendant Travata and Montage at Summerlin Centre, and
21 plaintiff Bank of America, N.A., by and through their respective counsel hereby agree and stipulate as
22 follows:
23         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant, Granemore Street
24 Trust, to file its Reply in support of its Motion for Summary Judgment shall be extended to December 11,
25 2019. This is Granemore Street Trust’s Third request for an extension. Granemore Street Trust’s Reply to
26 its Motion for Summary Judgment is currently due on November 11, 2019.
27
28

                                                      1
 1          Defendant Granemore Street Trust and plaintiff BANA are engaged in settlement negotiations that
 2 the parties believe will resolve this matter. The additional time will allow the settlement negotiations to move
 3 forward without unnecessarily expending judicial resources.
 4          This stipulation is made in good faith and not for purpose of delay.
 5          DATED this 10th day of November, 2019.
 6 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.                                       AKERMAN LLP
 7
 8 By: /s/ /Nikoll Nikci, Esq./                                      By: /s/ /Nicholas Belay, Esq./
        Michael F. Bohn, Esq.                                            Ariel E. Stern, Esq.
 9      Nikoll Nikci, Esq.                                               Nicholas Belay, Esq.
        2260 Corporate Cir, Suite 480                                    1635 Village Center Circle, Suite 200
10      Henderson, Nevada 89074                                           Las Vegas, Nevada 89144
        Attorneys for Defendant                                           Attorneys for Bank of America, N.A.,
11      Granemore Street Trust                                            as successor by merger to BAC
                                                                          Home Loans Servicing, LP f/k/a
12                                                                    Countrywide Home Loans Servicing LP
13
     LIPSON NEILSON, P.C.
14
15 By: /s/ /Janeen Isacson, Esq./
        J. William Ebert, Esq.
16      Janeen Isacson, Esq.
        9900 Covington Cross Dr., Suite 120
17      Las Vegas, Nevada 89144
        Attorneys for Travata and Montage at
18      Summerlin Centre Homeowners’
        Association
19
20                                                    ORDER
21 IT IS SO ORDERED.
22          DATED this _______ day of November, 2019.
23
24                                                            __________________________________
                                                              UNITED
                                                               UNITEDSTATES
                                                                       STATESMAGISTRATE   JUDGE
                                                                               DISTRICT JUDGE
25                                                             Dated: December 6, 2019.
26
27
28

                                                          2
